DECISION
The application of the above-named defendant for a review of the sentence of 15 years, imposed on November 14, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence is denied.
The reason for the above decision is that the long prior record of this prisoner of repeated offenses is such that in the opinion of the Board no reduction of sentence would be justified. He will be eligible for consideration for parole in September of 1970.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.